,.. _..
                                                            886



          OFFICE OFTHEAlTORNEY   GENERALOFTEXAS
                             AUBnN
w-c.-
--




        Eon. cea11 $. Tat*
        County Attarnoy
        Ballay county
        ltwwK#)    Tax.836
Bon.   Ceoil   E. Tata,   page,   2



h5llcboth thf30ffimti of %yoS aad JUBtlce Of the Iioace
of Pwcir;ct Xo. 1 of Jomm CoIUlt~3it ha6 also b6OQ
held by tfrisdepartment, In OUT o?inioa go. q-2058,
     I? gcaeon
tb..et         who holCt~ the oiiloe ot Jwtico of the
I'eacemay elso qua3.fSyend 66rve aa the re0cmdar of e
oorporatioriaout.
         X8 oan concein    of 80 babia UpbEohioh it may
be e&id thet the ai’rlcas of Justice of tb##Peace and
city Seorstarp am irzociqmtfble. Aleither orrice ie ac-
countable to, under the domlnlon of, or atbordbaatm to
the other; neither has any right or powar to. intertera
with the otbsi in tb periorsclncre  of any duty. ofri@SU
are fnoaopatible wham the dutlsm of eaoh nry be,~,kwm-
tdfitentOS ofdatfng     6~6 nbem thr ~~r033ih0~     0r tha
dUtis# Or 0~6 Orrh    &tBY fnt6rier@ with ths gSriO~W0